 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11 ALLAN WILLIAMS,                                         Case No. 1:21-cv-00705 NONE JLT
12                  Plaintiff,                             ORDER TO SHOW CAUSE WHY
                                                           SANCTIONS SHOULD NOT BE
13          v.                                             IMPOSED FOR THE PLAINTIFF’S
                                                           FAILURE TO PROSECUTE THIS
14 JAYDIV INC.,                                            ACTION AND TO COMPLY WITH THE
                                                           COURT’S ORDERS; ORDER
15                  Defendant.                             CONTINUING THE MANDATORY
                                                           SCHEDULING CONFERENCE
16

17          The plaintiff initiated this action on April 29, 2021. (Doc. 1) The Clerk of Court issued

18 summons the next day (Doc. 2) The order setting the mandatory scheduling conference reads,

19          The Court is unable to conduct a scheduling conference until defendants have been
            served with the summons and complaint. Accordingly, plaintiff(s) shall diligently pursue
20          service of summons and complaint and dismiss those defendants against whom
            plaintiff(s) will not pursue claims. Plaintiff(s) shall promptly file proofs of service of the
21          summons and complaint so the Court has a record of service. Counsel are referred to
            F.R.Civ.P., Rule 4 regarding the requirement of timely service of the complaint Failure to
            timely serve the summons and complaint may result in the imposition of sanctions,
22          including the dismissal of unserved defendants.
23   (Doc. 3 at 1) However, the plaintiff has not filed proofs of service, and the defendant has not

24 appeared in the action. Therefore, the Court ORDERS:

25          1.      No later than August 30, 2021, the plaintiff SHALL show cause why sanctions

26 should not be imposed for the failure to prosecute this action and to serve the summons and
27 complaint in a timely fashion as ordered. Alternatively, the plaintiff may file a proof of service

28 demonstrating the summons and complaint has been served;
            2.      The scheduling conference is CONTINUED to Sepetember 13, 2021 at 8:30

                                                       1
 1 a.m.

 2        Failure to respond may result in the Court recommending dismissal of the action.
 3

 4 IT IS SO ORDERED.

 5    Dated:    July 12, 2021                           _ /s/ Jennifer L. Thurston
 6                                            CHIEF UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



                                                  2
